— Appeal from an order of the Supreme Court, Steuben County (Peter C. Bradstreet, A.J.), entered August 14, 2012. The order, inter alia, granted the motion of plaintiff for summary judgment against defendants W. Dean Stuart, also known as Warren Dean Stuart, Margo J. Stuart and Crystal Valley Farms.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in the Ekelmann Group, LLC v Stuart (108 AD3d 1098 [2013]). Present — Smith, J.P., Peradotto, Lindley and Valentino, JJ.